              Case 1:18-cv-04309-RWS Document 31 Filed 11/19/18 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
Securities and Exchange Commission
                                          Plaintiff(s),

                                                                             18            4309          RWS
                                                                                    Civ.             (      )
                      - against -
                                                                             CLERK'S CERTIFICATE
Francisco Abellan Villena, et al.                                                OF DEFAULT

                                        Defendant(s),
-------------------------------------------------------------X

                     I, RUBY J. KRAJICK, Clerk of the United States District Court for

the Southern District of New York, do hereby certify that this action was commenced on
May 15, 2018
                        with the filing of a summons and complaint, a copy of the summons and
                                                          Faiyaz Dean
complaint was served on defendant(s)
                             Faiyaz Dean (June 16, 2018); Registered Agent (May 18, 2018)
by personally serving                                                                                           ,
                                                              July 3, 2018                      17: 17-1
and proof of service was therefore filed on                                       , Doc. #(s)                   .

I further certify that the docket entries indicate that the defendant(s) has not filed an

answer or otherwise moved with respect to the complaint herein. The default of the

defendant(s) is/are hereby noted.

Dated: New York, New York
                                   18
                            , 20                                             RUBY J. KRAJICK
                                                                               Clerk of Court


                                                                    By: _________________________
                                                                              Deputy Clerk




SDNY W eb 8/1/2018
